DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ericsson, TB sizes and UL grant for Msg3, 3GPP TSG-RAN WG2 #101, R2-1803080 (Ericsson).
Ericsson discusses a granting mechanism for MSG3 in EDT and the possible TB size range for MSG3 transmission. See Introduction. 
Regarding claims 1 and 10, Ericsson teaches an apparatus and a data transmission method, comprising: receiving an uplink grant message from a network device (‘providing UP grant’, the second page, the last line), wherein the uplink grant message comprises first information corresponding to a plurality of transport block sizes (‘additionally indicating the possibility for multiple different TB sizes in Msg2’, the third page, first line; and ‘one MCS index in UL grant would correspond for example to three different grant size values’, the third page, last paragraph); determining the plurality of transport block sizes based on the first information 
Regarding claims 2 and 11, Ericsson teaches that the first information comprises a modulation and coding scheme index to the plurality of transport block sizes (MCS index corresponding to three different TBS, taught at the third page, last paragraph). 
Regarding claim 19, Ericsson teaches an apparatus, comprising: at least one processor; configured to invoke a program stored in a memory, wherein the program, when executed by the processor, causes the apparatus to perform operations, the operations comprising: sending an uplink grant message to a terminal (“providing UL grant”, second page, last line) , wherein the uplink grant message comprises first information, and the first information corresponds to a plurality of transport block sizes (“MCS index in UL grant would correspond for example to three different grant size values, for example the maximum supported TBS, half of the maximum, and one fourth of the maximum”, third page, last paragraph); and receiving data from the terminal based on a first transport block size, wherein the plurality of transport block sizes comprises the first transport block size (“The UE would select and transmit with the TBS that best fits the size of the data in the UL buffer”, the third page, last paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 12, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Shrestha et al., US 11,102,764 (Shrestha).
Regarding claims 3 and 12, Ericsson further teaches that determining the plurality of transport block sizes based on the first information comprises: determining the plurality of transport block sizes based on a correspondence between the first information and the plurality of transport block sizes (‘one MCS index in UL grant would correspond for example to three different grant size values, for example the maximum supported TBS, half of the maximum, and one fourth of the maximum’, the third page, last paragraph), but fails to specifically teach that the correspondence between the first information and the plurality of transport block sizes is preset or from the network device. This feature is taught by Shrestha. Shrestha teaches “Referring to FIG. 5 and FIG. 6, in some aspects the TBS index (I.sub.TBS, I′.sub.TBS, I″.sub.TBS) and the number of physical resource blocks (PRBs), or N.sub.PRB, can be communicated to the UE via the MSG2 or another type of configuration or system information signaling. Additionally, the Tables 502-506 and 602-606 can be communicated to the UE as mapping information (e.g., 306) using system information. Once the UE receives the TBS index and N.sub.PRB, the UE can select a TBS value from one of the Tables 502-504 and 602-606 to use with EDT of UL data 
Regarding claims 4 and 13, the combined teaching of Ericsson and Shrestha further teaches that the plurality of transport block sizes is identified by transport block size indexes (TBX index taught at col. 15, lines 17-26, and Figs. 5 and 6).
Regarding claim 20, Ericsson fails to specifically teach sending a correspondence between the first information and the plurality of transport block sizes to the terminal. This feature is taught by Shrestha. Shrestha teaches “Referring to FIG. 5 and FIG. 6, in some aspects the TBS index (I.sub.TBS, I′.sub.TBS, I″.sub.TBS) and the number of physical resource blocks (PRBs), or N.sub.PRB, can be communicated to the UE via the MSG2 or another type of configuration or system information signaling. Additionally, the Tables 502-506 and 602-606 can be communicated to the UE as mapping information (e.g., 306) using system information. Once the UE receives the TBS index and N.sub.PRB, the UE can select a TBS value from one of the Tables 502-504 and 602-606 to use with EDT of UL data in MSG3 based on the CE mode.”, col. 15, lines 17-26). Thus, it is well known to preset/configure the correspondence between first information (TBS index) and the plurality of transport block sizes (the number of PRBs) by using signaling from the network device. Therefore, it would have been obvious for .
Claims 5-9 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Xiaomi Communications, Discussion on remaining issues of EDT for NB-IoT, 3GPP TSG RAN WG1 Meeting #93, R1-1807137 (Xiaomi).
Regarding claims 5, 6, 14 and 15, Ericsson fails to specifically teach the method, wherein sending the data to the network device based on the first transport block size comprises: determining a repetition quantity of the data based on the first transport block size; and sending, on an uplink resource granted by the uplink grant message, the data to the network device for the repetition quantity of times by using the first transport block size. Xiaomi is in the same field of the invention, and teaches Repetition number setting and also determining a repetition quantity based on TBS (2.1 Repetition number setting, and particularly, option 1). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of Ericsson by incorporating the teaching of Xiaomi in order to have the UE determine the actual number of repetitions based on the selected TBS for sending the data on an uplink resource. 
Regarding claims 7-9 and 16-18, the combined teaching of Ericsson and Xiaomi further teaches forming, at a first protocol layer based on the first transport block size, the data into a first protocol layer protocol data unit; indicating new transmission of a hybrid automatic repeat request (HARQ) process corresponding to the first protocol layer protocol data unit; and . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Kim et al. PG Pub., the You et al. PG Pub., the Davydov PG Pub., the Zhang et al. patent, and the Charbit et al. PG Pub., are cited for further references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 







/MIN JUNG/Primary Examiner, Art Unit 2472